Case 6:19-cv-01711-WWB-EJK Document 17 Filed 09/12/19 Page 1 of 3 PageID 552




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

   OVIEDO MEDICAL CENTER, LLC                )
                                             )
          PLAINTIFF,                         )
                                             )
   v.                                        )
                                             ) Case No.: 6:19-cv-01711-WWB-EJK
   ADVENTIST HEALTH SYSTEM/SUNBELT,          )
   INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                             )
          DEFENDANT.                         )
   __________________________________________)

    PLAINTIFF’S NOTICE OF WITHDRAWAL OF MOTION FOR A PRELIMINARY
                              INJUNCTION

          Plaintiff Oviedo Medical Center, LLC, by and through undersigned counsel, files this

   Notice of Withdrawal of its Motion for Entry of a Preliminary Injunction (D.E. 6), filed on

   September 3, 2019, without prejudice.
Case 6:19-cv-01711-WWB-EJK Document 17 Filed 09/12/19 Page 2 of 3 PageID 553




   Dated: September 12, 2019

                                      Respectfully submitted,

                                      /s/ Martin B. Goldberg
                                      Martin B. Goldberg
                                      Emily L. Pincow
                                      LASH & GOLDBERG, LLP
                                      Miami Tower
                                      100 SE 2nd Street, Suite 1200
                                      Miami, FL 33131-2158
                                      Phone: (305) 347-4040
                                      Fax: (305) 347-4050
                                      mgoldberg@lashgoldberg.com
                                      epincow@lashgoldberg.com

                                      and

                                      Dennis D. Murrell*
                                      Elisabeth S. Gray*
                                      Brian McGraw*
                                      MIDDLETON REUTLINGER
                                      401 S. Fourth Street, Suite 2600
                                      Louisville, Kentucky 40202
                                      Phone: (502) 584-1135
                                      Fax: (502) 561-0442
                                      dmurrell@middletonlaw.com
                                      egray@middletonlaw.com
                                      bmcgraw@middletonlaw.com

                                      *pro hac vice applications to be submitted

                                      Counsel for Plaintiff Oviedo Medical
                                      Medical Center, LLC




                                       2
Case 6:19-cv-01711-WWB-EJK Document 17 Filed 09/12/19 Page 3 of 3 PageID 554




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 12, 2019, I electronically filed the foregoing
   with the Clerk of the Court for the United States District Court for the Middle District of
   Florida by using the CM/ECF system, which sent notification of such filing to all CM/ECF
   participants.
                                              /s/Martin B. Goldberg
                                              Martin B. Goldberg
                                              Emily L. Pincow




                                               3
